Citation Nr: 1021131	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-33 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for tinnitus.

5.	Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to December 
1968, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2009.  A 
transcript of the hearing is associated with the claims file.

The issue of service connection for basal cell carcinoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In unappealed April 1994 rating decisions, the RO denied 
service connection for bilateral hearing loss and 
tinnitus.

2.	The evidence added to the claims file since that April 
1994 decision raises a reasonable possibility of 
substantiating the claims.

3.	Competent medical evidence shows that the Veteran's 
bilateral hearing loss is causally related to his military 
service.

4.	Competent medical and lay evidence shows that the 
Veteran's tinnitus is causally related to his military 
service.


CONCLUSION OF LAW

1.	The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.	New and material evidence has been submitted and so the 
claim of service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.	New and material evidence has been submitted and so the 
claim of service connection for tinnitus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.	Bilateral hearing loss was incurred in the Veteran's 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

5.	Tinnitus was incurred in the Veteran's military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening and granting the claims for service 
connection for bilateral hearing loss and tinnitus, there is 
no need to discuss compliance with VA duties to notify and 
assist the claimant, found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. App. 
1 (2006), concerning the attempt to reopen this claim.  The 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.

New and Material Evidence

The Veteran's claim for service connection for bilateral 
hearing loss and tinnitus was originally denied on the merits 
by the RO in a rating decision dated April 1994 on the basis 
that the military medical records did not show any complaint 
or diagnosis of either condition during military service.  
The Veteran did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In 
August 2007, the Veteran sought to reopen his claims for 
service connection for bilateral hearing loss and tinnitus.

The old evidence

At the time of the April 1994 decision, the evidence of 
record consisted of the Veteran's service treatment records; 
private treatment records from February 1983; and private 
treatment records from December 1992.

The new evidence

Evidence received since April 1994 consists of: (1) VA 
treatment records from September 2006 to March 2009; (2) the 
Veteran's March 2008 and April 2008 statements and 
accompanying personal photos; and (3) the Veteran's December 
2009 video conference hearing testimony.

The VA treatment records (item 1) are new in that they 
postdate the April 1994 decision and therefore were not 
considered in that decision.  However, as that decision 
denied service connection based on failure to show an in-
service onset of either disease, evidence of recent 
treatment, which post-dates service and concerns the severity 
of his current symptoms, is not material.

The Veteran's March 2008 and April 2008 and his December 2009 
hearing testimony (items 2-3) are likewise new because the 
lay evidence contained therein, specifically the Veteran's 
claims of daily exposure to noise hazards, was not considered 
in the April 1994 decision.  While the original claim was 
denied for failure to show an in-service occurrence of either 
disease, the Board notes that this requirement of direct 
service connection may alternately be satisfied by an in-
service injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As this evidence seeks to establish an in-service 
injury, to wit acoustic trauma due to daily noise hazards, it 
is material.

Consequently, because the new evidence which suggests an in-
service acoustic trauma, it raises a reasonable possibility 
of substantiating the claims.  See 38 C.F.R. § 3.156.  
Therefore, the Board finds that the Veteran's attempt to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are successful.

Service Connection for Bilateral Hearing Loss

As a preliminary matter, the Board notes that American 
Standards Association (ASA) standards were used in service 
medical records until November 1, 1967.  To facilitate a 
comparison of the data, the Board has converted the June 1966 
service entry audiological evaluation findings and the August 
1967 audiological evaluation findings from ASA to ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.  

A review of the Veteran's service treatment records shows a 
decline in his hearing.  At the time of his June 1966 
entrance examination, the Veteran's pure tone threshold 
levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
5 (15)
5 (10)
LEFT
-5 (10)
-5 (5)
15 (25)
15 (25)
5 (10)

A year later, during a periodic examination in August 1967, 
his Veteran's pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
20 (30)
25 (35)
10 (15)
LEFT
20 (35)
15 (25)
20 (30)
25 (35)
15 (20)

The Board notes that the threshold for normal hearing is from 
0 to 20 decibels, with higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Based on the audiometric findings above, the Veteran 
was experiencing some degree of hearing loss at all but the 
4000 Hertz level during his military service.  Similarly, the 
change in puretone threshold levels even at the 4000 Hertz 
level, which remained within the range of normal hearing, 
suggest that his overall hearing declined during his military 
service.  To the extent that the Veteran passed the forced 
whisper test during his December 1968 separation examination, 
the Board finds that test to be less detailed, and therefore 
less probative, than the audiometric examinations given in 
June 1966 and August 1967.  Thus, the record reflects a 
decline in the Veteran's hearing during service and the in-
service occurrence requirement for direct service connection 
is satisfied.

Despite this decline, the Veteran's hearing impairment at the 
time of separation was insufficient to warrant service 
connection for the right ear.  For purposes of applying the 
laws administered by VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO 
units, is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The August 1967 examination shows auditory 
thresholds of 26 decibels or greater for the Veteran's left 
ear at three frequencies, namely 500, 2000, and 3000 hertz.  
By contrast, this examination did not show sufficient 
impairment of the right ear to be considered a disability 
under this standard.  Likewise, a hearing loss disability was 
not shown for several decades after the Veteran's separation 
from service.  Private treatment records from February 1983, 
which showed some degree of hearing loss (25 decibels) at the 
500 Hertz level in the right ear and did not measure the 
Veteran's puretone threshold average at the 3000 Hertz level, 
are similarly insufficient to establish a hearing loss 
disability.  The earliest evidence of record that shows 
hearing impairment of sufficient severity to qualify as a 
disability under 38 C.F.R. § 3.385 is the private treatment 
records from December 1992.  These records show the Veteran's 
puretone threshold averages as:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
N/A
55
LEFT
25
15
25
N/A
70

Based on these values, the Veteran's bilateral hearing loss 
met the criteria for a hearing impairment disability under 38 
C.F.R. § 3.385.  VA treatment records refer to appointments 
for adjustment of the Veteran's prescribed hearing aids, but 
do not contain specific audiometric results.  The Board 
infers from the use of hearing aids and the earlier findings 
from December 1992, that the Veteran has a current hearing 
loss disability.

The third and final requirement for direct service connection 
is evidence of a medical nexus between the Veteran's current 
hearing loss disability and his military service.  See 
Hickson, 12 Vet. App. at 253.  This requirement can also be 
satisfied through a showing of continuity of symptomatology.  
38 C.F.R. § 3.303(b).  The evidence of record shows 
progressive hearing loss that began in-service.  While the 
severity of that hearing loss was inadequate to be deemed a 
hearing impairment disability under 38 C.F.R. § 3.385 for 
several years after the Veteran left service, this decline is 
sufficient to establish a continuity of symptomatology.  
Therefore, the medical nexus requirement is satisfied.

The Board also notes the Veteran's testimony regarding noise 
exposure and the VA audiology note that contains a medical 
opinion linking the Veteran's hearing loss to noise exposure 
in service.  Given that the evidence shows an in-service 
occurrence of hearing loss, albeit noncompensable hearing 
loss, this additional favorable evidence is extraneous.

In conclusion, for the reasons and bases expressed above the 
Board finds that the evidence supports a grant of service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly granted.

Service Connection for Tinnitus

The first requirement for direct service connection is 
evidence of a current disability.  See Hickson, 12 Vet. App. 
at 253.  Private treatment records from February 1983 show a 
diagnosis of tinnitus in the left ear.  Records from December 
1992 show a diagnosis of bilateral high frequency tinnitus.  
VA treatment records confirm a diagnosis of tinnitus.  Thus, 
the current disability requirement is satisfied.

The second requirement for direct service connection is 
evidence of an in-service occurrence of the disease or 
injury.  See Hickson, 12 Vet. App. at 253.  The Veteran's 
service treatment records do not indicate any complaint or 
diagnosis of tinnitus.  However, as noted above, the Veteran 
has submitted lay evidence of in-service noise exposure.  
Specifically, the Veteran testified regarding noise exposure 
due to mortar attacks, rocket attacks, and high explosives.  
The Veteran is competent to provide lay evidence regarding 
this time of noise exposure and the Board finds this 
testimony to be credible.  Thus the in-service injury 
requirement is satisfied. 

With regard to the final requirement of a nexus between the 
Veteran's current tinnitus and his in-service noise exposure, 
the question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains a medical opinion provided by a VA 
audiologist in June 2007, which states, "Based on the 
patient's history of military noise exposure and 
configuration of hearing loss, it is as likely as not that 
the hearing loss and tinnitus as service connected."  The 
military noise exposure noted at that time was heavy 
equipment, small weapons, and large weapons without hearing 
protection.  This military noise exposure is consistent with 
the noise exposure describe by the Veteran in his later 
testimony.  Therefore, the medical nexus requirement is also 
satisfied.

Furthermore, the Board acknowledges that the Court has held 
that symptoms of tinnitus are capable of lay observation 
rendering a claimant competent to speak as to continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Likewise a lay person is competent to testify in 
regard to the onset and continuity of symptomatology.  Id.  
Here, the Veteran has testified that he first noticed ringing 
in his ears shortly after he left service.  The Board, 
likewise, finds the Veteran credible in his testimony.  Thus 
continuity of symptomatology is established.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is in 
favor of the Veteran's claim for service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board notes that the Veteran referred to treatment at Tri 
City Skin and Cancer during his December 2009 hearing.  These 
records do not appear to be included in the claims folder.  
Furthermore, VA treatment records show entries entitled "Fee 
Scanned Report" from this provider, but the substance of 
those reports is not generally included in the printout 
contained in the claims folder.  These records would be 
useful in determining the outcome of this case.

Additionally, under the VCAA, VA is obligated to obtain a VA 
medical opinion for claims in cases, such as this one, where 
there is (1) evidence of a current disability, (2) evidence 
of an in-service event, injury, or disease, and (3) an 
indication that there may be a connection between the two.  
See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his hearing, the Veteran testified that he was exposed to 
sun without sunscreen during his service in Vietnam.  The 
Veteran also reported that he had limited post-service sun 
exposure.  The Board finds the Veteran's report credible.  
Additionally, the record indicates that the Veteran served in 
the Republic of Vietnam during the Vietnam era and is 
therefore presumed exposed to herbicides.  The Veteran has 
argued in the alternative that one of these in-service 
incidents lead to his current skin condition of basal cell 
carcinoma.  VA treatment records list basal cell carcinoma 
and rosacea as active problems.  The Veteran also testified 
that doctors had told him that his skin cancer was due to sun 
exposure in the service.  These records are not included in 
the claims folder, but this is sufficient to serve as an 
indication that there is a connection and therefore trigger 
VA's obligation to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran and 
his representative a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
the skin claim, including the medical 
records from Tri City Skin and 
Cancer, which the Veteran refers to 
in his December 2009 hearing 
testimony.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims 
file.

2.	Schedule the Veteran for the 
appropriate VA examination to obtain 
an opinion as to the nature and 
etiology of any skin disability found 
to be present.  His claims folder 
should be available to and reviewed 
by the examiner.  All indicated 
testing should be conducted.  The 
examiner should opine whether it is 
at least as likely as not that the 
Veteran's current skin condition is 
related to his military service, 
including the in-service sun exposure 
and herbicide exposure.  
    
3.	After the above development is 
completed, adjudicate the claim.  If 
the benefits sought are denied, 
provided the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


